DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7 and 20 and amended.
Claims 2-6, 8-19 and 21-23 are canceled.
Claims 1, 7, 20 and 24 are pending.

Response to Remarks
35 U.S.C. § 101
Applicant contends that claims 1 and 20 do not fit into any of the categories or groups recognized by the 2019 PEG as defining an abstract idea (See Remarks 04/12/2022, page 9). Specifically, Applicant contends that to allege the claim is directed to human activity ignores the reality that the claimed actions arose out of, and are consistently and exclusively performed by, the claimed electronic hardware components (See Remarks 04/12/2022, page 10). Examiner respectfully disagrees because any claimed electronic hardware components are not ignored, but rather are additional elements that merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment.
Applicant next contends that due to the sheer volume of such payment authorization requests and the technical difficulties concerning whether the expiry date and the conditions of usage of a payment card record associated with a physical payment card should be updated, Applicant respectfully submits that the elements recited by claims 1 and 20 could not be categorized in the “Certain Methods of Organizing Human Activity” category of abstract ideas (See Remarks 04/12/2022, page 10). Examiner respectfully disagrees. First, Applicant has not elaborated on any alleged technical difficulties in their response nor claimed such technical difficulties, and Examiner encourages Applicant to do so. Second, Applicant is not claiming a volume of payment authorization requests, and also this argument is not persuasive even if a volume of payment authorization requests is claimed because an abstract idea may still be recited with a volume of such requests. 
Applicant makes an argument citing to a U.S. Patent Trial and Appeal Board (hereinafter “PTAB”) decision in Ex Parte Hannun, 2018-003323 (April 1, 2019) (hereinafter “Hannun”) (See Remarks 04/12/2022, pages 11-12). Examiner respectfully disagrees because with respect to applicant’s argument, the basis of Examiner’s 101 determination is Alice, not Hannun. Under Alice, the claims continue to be not patent eligible.
Applicant contends that claims 1 and 20 recite additional elements that integrate the exception into a practical application (See Remarks 04/12/2022, page 12). Specifically, Applicant contends the claims solve the technological problem of how to permit an issuer server computer of a financial institution to avoid the costs of replacing the consumer’s payment card when the expiry date expires, and doing so in a manner consistent with existing and future standards for operating a payment card network (See Remarks 04/12/2022, pages 8-9, and 12). Examiner respectfully disagrees because avoidance of costs is a business solution, not a technological problem to be solved.
Applicant also contends the claims beneficially save the issuer from having to send the consumer a revised CVV number because the previously applicable number is still valid (See Remarks 04/12/2022, page 9). Examiner respectfully disagrees because avoidance of sending a CVV number is a business solution, not a technological problem to be solved.
Applicant also contends that the claims amount to an inventive concept and thus recite significantly more than an abstract idea (See Remarks 04/12/2022, page 13). Specifically, Applicant contends that when the elements of  claims 1 and 20 are taken as an ordered combination they provide unconventional steps that confine the alleged abstract idea to a particular useful combination resulting in patent-eligible subject matter (See Remarks 04/12/2022, page 14). Examiner respectfully disagrees because Applicant merely states their claims are unconventional in combination without an explanation of what makes the claims unconventional in combination. Thus, Applicant’s argument is not found persuasive.

35 U.S.C. § 103
Applicant’s amendments to the claims have overcome the previous rejections.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, 20 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1 and 7:
Step 1
Claims 1 and 7 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) verifying consumer identity based on matching an auxiliary date in a received payment authorization request to an auxiliary date retrieved from a generated payment card record in response to determining that a PAN is within a predetermined range, determining that an expiry date is within a predetermined time window of a future date, determining that payment card services should continue to be provided to the consumer and that revisions should be made to conditions of usage of the physical payment card, updating the expiry date and conditions of usage of the payment card record with an extended expiry date and updated credit card limit, and transmitting a communication comprising the extended expiry date and updated credit card limit, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions:
generating … a payment card record … wherein the payment card record comprises at least a primary account number (PAN), an expiry date and an auxiliary date associated with a payment card of a consumer, and wherein the auxiliary date is known by the consumer and is different from the expiry date
receiving … a payment authorization request comprising information encoded in one of an electro-magnetically readable element or an optically-readable element of the physical payment card of the consumer by the payment fabricator unit, wherein the encoded information comprises the PAN and the auxiliary date, and wherein the encoded information does not comprise the expiry date
determining … that the PAN is within a predetermine range indicating that the payment card record includes an auxiliary date
obtaining … in response to determining that the PAN is within the predetermined range … using the PAN, the payment card record for the physical payment card comprising the expiry date and the auxiliary date
determining … that the received auxiliary date matches the auxiliary date of the payment card record to verify the identity of the consumer
determining … that the expiry date is within a predetermined time window of a future date
determining … that payment card services should continue to be provided to the consumer and that revisions should be made to conditions of usage of the physical payment card
updating … the expiry date and the conditions of usage of the payment card record associated with the physical payment card with an extended expiry date and with an updated credit card limit
transmitting … a communication comprising the extended expiry date and the updated credit card limit of the physical payment card
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the following additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. 
by an issuer server computer … in a database
by the issuer server computer, a payment fabricator unit of the issuer
by the issuer server computer from a payment network server
by the issuer server computer
by the issuer server computer … from the database
by the issuer server computer
by the issuer server computer
by the issuer server computer
by the issuer server computer … in the database
by the issuer server computer to a communication device of the consumer
And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “instructing … to fabricate a physical payment card and transmit it to the consumer”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claim 7 further recite (i.e., set forth or describe) the aforementioned abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.


Claims 20 and 24:
Step 1
Claims 20 and 24 are directed to a non-transitory computer-readable storage medium (i.e. manufacture). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 20 recites (i.e., sets forth or describes) verifying consumer identity based on matching an auxiliary date in a received payment authorization request to an auxiliary date retrieved from a generated payment card record in response to determining that a PAN is within a predetermined range, determining that an expiry date is within a predetermined time window of a future date, determining that payment card services should continue to be provided to the consumer and that revisions should be made to conditions of usage of the physical payment card, updating the expiry date and conditions of usage of the payment card record with an extended expiry date and updated credit card limit, and transmitting a communication comprising the extended expiry date and updated credit card limit, an abstract idea. Specifically, but for the additional elements, Claim 20 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions:
generate a payment card record … wherein the payment card record comprises at least a primary account number (PAN), an expiry date and an auxiliary date associated with a payment card of a consumer, and wherein the auxiliary date is known to the consumer and is different from the expiry date
receive a payment authorization request … the payment authorization request comprising information encoded in one of an electro-magnetic element or an optically-readable element of the physical payment card of the consumer by the payment fabricator unit, wherein the encoded information comprises the PAN and the auxiliary date, and wherein the encoded information does not comprise the expiry date
determine that the PAN is within a predetermined range indicating that the payment card record includes an auxiliary date
obtain, in response to determining that the PAN is within the predetermined range, … using the PAN, the payment card record for the physical payment card comprising the expiry date and the auxiliary date
determine that the received auxiliary date matches the auxiliary date of the payment card record to verify the identity of the consumer
determine that the expiry date of the physical payment card is within a predetermined time window of a future date
determine that payment card services should continue to be provided to the consumer and that revisions should be made to conditions of usage of the physical payment card
update the expiry date of the payment card record and the conditions of usage associated with the physical payment card with an extended expiry date and with an updated credit card limit
transmit a communication … the communication comprising the extended expiry date and the updated credit card limit of the physical payment card
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 20 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the following additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. 
A non-transitory computer readable medium storing executable instructions which when executed causes an issuer server processor of an issuer server computer to
in a database of an issuer
a payment fabricator unit of the issuer
from a payment network server
from the database
in the database
to a communication device of the consumer
And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “instruct … to fabricate a physical payment card and transmit it to the consumer”).



Step 2B
The additional elements, taken individually and in combination, do not result in claim 20, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claim 24 further recite (i.e., set forth or describe) the aforementioned abstract idea. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685